Citation Nr: 1611422	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to August 14, 2015, and a compensable disability rating thereafter for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an initial disability rating in excess of 30 percent for post-concussive headaches associated with TBI residuals.

3.  Entitlement to an initial compensable evaluation for cervical spine musculoligamentous strain prior to January 13, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a February 2008 rating decision, the RO granted entitlement to service connection for a cervical spine disability and assigned a noncompensable rating.  In May 2008, the Veteran expressed disagreement with the assigned disability rating.  In a July 2008 rating decision, the RO granted entitlement to service connection for TBI with memory loss and assigned a 10 percent disability rating, effective from December 30, 2007, and denied entitlement to service connection for headaches.  In August 2008, the Veteran filed a notice of disagreement as to both issues.  

In June 2010, the Board remanded this claim for further development.  Thereafter, in a June 2011 supplemental statement of the case (SSOC), the RO increased the evaluation for the Veteran's cervical spine disability to 10 percent effective from January 13, 2011.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Also in the June 2011 SSOC, the RO granted entitlement to service connection for headaches as a residual of the Veteran's service-connected TBI and added this symptomatology to the Veteran's TBI rating, which it continued as 10 percent disabling.  In a July 2011 statement, the Veteran objected to the subsuming of the rating for headaches with the TBI rating and requested that he be assigned a separate, and higher, rating for headaches.  

In May 2014 and May 2015, the Board again remanded the claim for further development.  In addition, in May 2015, the Board determined that the question of whether the Veteran was entitled to a separate rating for headaches was considered a component of the claim for an increased rating for a TBI, and it instructed that consideration of such a separate rating be conducted on remand.  Thereafter, in an October 2015 rating decision, the RO discontinued the 10 percent rating for TBI and awarded a separate, 30 percent rating, for post concussive headache, both effective from August 14, 2015.  As the headaches are part and parcel of the Veteran's claim for a higher initial rating for his service-connected TBI and because the Veteran has continued to disagree with the rating assigned for TBI and headaches, the Board finds that the issue of the appropriate rating assigned to the headache disability is also in appellate status.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO increased the Veteran's rating for headaches as a residual of the TBI, inasmuch as higher ratings are available for the entirety of the appeal period, the claim for higher ratings remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was previously represented by a private attorney.  In September 2015, the Veteran submitted a new VA Form 21-22 appointing Nebraska Department of Veterans' Affairs as his representative.  The Board recognizes this change in representation.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's TBI residuals manifested as subjective complaints of non-prostrating headaches, short-term memory loss, insomnia, and impaired concentration, without evidence of purely neurological disabilities or multi-infarct dementia.

2.  From October 23, 2008 to November 24, 2014, the Veteran's TBI residuals most nearly approximated a severity level of "2" at the cognitive impairment facet level due to objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, but without evidence of a severity level of "3" or higher at any facet of cognitive impairment, purely neurological disabilities, or multi-infarct dementia.

3.  As of November 25, 2014, the Veteran's TBI residuals, other than headaches, manifested as subjective complaints of mild impairment of memory, attention, concentration, or executive functions, but without objective evidence on testing, corresponding to a severity level of "1" under the applicable rating criteria, with no evidence of a severity level of "2" or higher at any facet of cognitive impairment, purely neurological disabilities, or multi-infarct dementia.

4.  Prior to January 1, 2014, the Veteran's post-concussive headaches associated with TBI residuals were not productive of characteristic prostrating attacks.

5.  As of January 1, 2014, the Veteran's headaches manifested as characteristic prostrating attacks averaging once per month, but they were not productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

6.  For the period prior to January 13, 2011, the Veteran's cervical spine musculoligamentous strain was manifested by subjective complaints of pain with no objective findings on examination.

7.  Since January 13, 2011, the Veteran's cervical spine musculoligamentous strain has been manifested by subjective complaints of pain, spasms, and stiffness; objective evidence of painful motion and tenderness; forward flexion of the cervical spine of 45 degrees, with pain at 40 degrees; and combined range of motion of the cervical spine of 340 degrees, with pain; but without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis of the cervical spine; incapacitating episodes requiring medically prescribed bed rest due to intervertebral disc syndrome; or associated neurological abnormalities.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for an initial disability rating in excess of 10 percent for TBI were not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045 (2008), 8100 (2015). 

2.  From October 24, 2008 to November 24, 2014, the criteria for a disability rating of 40 percent for TBI were met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045 (2008), 8045, 8100 (2015).

3.  From November 25, 2014, the criteria for a disability rating in excess of 10 percent for TBI were not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045 (2008), 8045, 8100 (2015).

4.  Prior to January 1, 2014, the criteria for a separate compensable rating for post-concussive headaches associated with TBI residuals were not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045 (2008), 8045, 8100 (2015).

5.  From January 1, 2014, the criteria for a separate disability rating of 30 percent, but no higher, for post-concussive headaches associated with TBI residuals were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045 (2008), 8045, 8100 (2015).

6.  Prior to January 13, 2011, the criteria for a compensable rating for cervical spine musculoligamentous strain were not been met or approximated.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003; 5235-43 (2015).

7.  Since January 13, 2011, the criteria for a rating in excess of 10 percent for cervical spine musculoligamentous strain were not been met or approximated.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003; 5235-43 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The increased rating issues arise from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the December 2007 and May 2008 notices that were provided before service connection was granted were sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements from the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, in numerous remands, the Veteran has been given ample opportunity to identify and/or submit additional evidence in support of his claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations in January 2008, January 2011, and November 2014 to determine the nature and severity of his cervical spine disability and in June 2008, October 2008, December 2008, December 2010, January 2011, November 2014, and August 2015 to determine the nature and severity of his TBI residuals.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

As stated in the Introduction, the claim was last remanded in May 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ attempted to obtain outstanding treatment records and afforded the Veteran with a VA examination regarding the nature and severity of his headache disorder.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A. TBI Residuals Including Headache

Historically, the Veteran's TBI has been assigned a rating under Diagnostic Code 8045.  Since August 14, 2015, the Veteran has been assigned a separate rating for headaches under Diagnostic Code 8100.

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior to October 23, 2008).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims, such as this one, received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114 , if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.  Migraine headaches with less frequent attacks are rated as noncompensable.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119   (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Turning to the evidence of record, the Veteran served in Iraq from December 2006 to December 2007.  Service treatment records show that the Veteran's vehicle was involved in an IED blast in May 2007.  The Veteran reported being confused and having a headache immediately after the blast, and he reported that he hit his head when his vehicle rolled over.  On examination, the Veteran's orientation, immediate memory, and concentration were within normal limits, but his delayed recall was impaired.  

In October 2007, the Veteran was involved in another IED blast when his vehicle hit an IED.  On examination, the Veteran's mental status was normal, and sensory and motor examinations revealed no abnormalities or dysfunction.  A military acute concussion evaluation (MACE) shows that the Veteran denied amnesia before or after the event or loss of consciousness.  He reported headaches, but denied any other symptoms.  The Veteran's orientation, immediate memory, concentration, and delayed recall were within normal limits.

A November 2007 Post-deployment Health Assessment shows that the Veteran reported that he developed headaches during his deployment.  The Veteran was released from active duty on December 29, 2007.

During a January 2008 VA general medical examination, the Veteran reported that he was involved in a roll-over accident as a result of an IED blast in May 2007.  He also reported that he was assessed regarding possible concussion, but was found to have no specific residuals or neurological deficits.  The Veteran reported experiencing headaches in the past that have largely resolved.  Neurologic and psychiatric examinations were normal.

A January 2008 VA OEF/OIF psychosocial assessment note shows that the Veteran reported being in two IED blasts during his deployment, with the most severe being the May 2007 incident.  The Veteran indicated that he was unable to remember the details of the blast.  He reported that he developed headaches after the May 2007 blast and that the doctor told him that his "brain was probably swollen."  The Veteran reported that the "headaches are no longer a problem," but that he developed sleep problems following the blast, which continue to be present.  The Veteran also reported tinnitus, depression, and irritability.  

In an April 2008 statement, the Veteran reported that he had headaches after both IED blasts and that his sleep problems increased after the May 2007 blast.  The Veteran also reported long and short-term memory loss, such as forgetting his favorite band's name.  He also reported suspiciousness, anxiety, depression, impaired judgment, and difficulty understanding complex commands.  The Veteran also reported that he has headaches three times per week, which are sometimes so severe that he is unable to get out of bed.

The Veteran was afforded a VA mental disorders examination in June 2008 to evaluate his cognitive functioning.  The Veteran was administered the Repeatable Battery for the Assessment of Neuropsychological Status (RBANS) and Trailmaking tests.  RBANS results showed a significant deficit in Delayed Memory, with an index score of 71 (where 80-89 is below-average, 90-109 is average, and 110-119 is above-average); below-average level in language tasks, with an index score of 82; average level in immediate memory, with an index score of 90; average level in visuospatial/constructional tasks, with an index score of 92; and average level in attention, with an index score of 100.  On the Trailmaking test, the Veteran performed at the 45th percentile for his age on Part A, and he performed at the 60th percentile on the more complicated Part B.  The examiner opined that the Veteran appeared to have adequate intellectual functioning except for significant problems with delayed memory.  The examiner indicated that some of the Veteran's responses in drawing from memory "were consistent with brain dysfunction."  Regarding the Trailmaking test, the examiner indicated that although the Veteran's "difficulty with the initial phase of a test could be seen as due to anxiety, it appears more likely that [the Veteran] has difficulty with visuospatial arrays and this triggers anxiety."  The examiner concluded that "[w]hile the test results above would not be considered as strong evidence for Traumatic Brain Injury, the test results are considered to be consistent with Mild Traumatic Brain Injury."  

In August 2008, the Veteran was evaluated at Madonna Rehabilitation.  According to an August 2008 VA treatment note, "Madonna does not believe he has TBI but believe his concentration and memory problems stem from depression, so they recommend he receive treatment for depression to improve these."  The Veteran was prescribed an anti-anxiety medication. 

A September 2008 VA treatment note shows that the Veteran reported insomnia and short-term memory impairment.  The physician indicated that the Veteran had not noticed any improvement in his memory since starting the anti-anxiety medication.  The Veteran was diagnosed with insomnia and TBI with short-term memory impairment.  

The Veteran was afforded a VA miscellaneous neurological disorders examination in October 2008.  The Veteran reported that he had episodes of being dazed and confused following IED blasts in Iraq and that he had headaches from May to October of 2007 that would occur up to two to three times per day.  He indicated that he is not currently experiencing headaches and that his last headache was "a number of months ago."  The Veteran reported that when he did have headaches, he did not have periods of incapacity.  He indicated that he had migraine headaches less than once every two months during the past 12 months and that less than half of the attacks are prostrating.  Motor and sensory examinations were normal.  The diagnosis was "headaches-resolved."

The Veteran was afforded a TBI examination in October 2008.  The Veteran reported no dizziness, vertigo, weakness, or paralysis, but he did describe some sleep disturbances.  He reported previously experiencing some episodes of fatigue and malaise, but that these symptoms have largely resolved.  He reported no problems with balance or motility, no swallowing difficulties, no bowel or bladder issues, no sexual dysfunction, no visual problems, no decreased sense of smell, no seizures, no hypersensitivity to sound or light, no oral or dental problems, and no problems with excessive sweating or heat or cold hypersensitivity.  A physical examination revealed no sensory or motor deficits.  

The Veteran was afforded a VA PTSD examination in October 2008, which was also for TBI.  The Veteran reported that he was attending college and that he earned all As and one C during his last semester.  On examination, the Veteran speech was spontaneous and clear, his attitude was cooperative, his affect was full, his mood was anxious, his attention was intact, his thought process was unremarkable, his thought content was unremarkable, and he was oriented to person, time, and place.  The Veteran's judgment was normal, his intelligence was average, and his memory was normal.  The examiner diagnosed the Veteran with adjustment disorder with depressed and anxious mood and mild TBI and assigned a GAF score of 67.  

The examiner also reviewed the aforementioned June 2008 VA cognitive functioning examination report and a June 2008 note from Madonna Rehabilitation Hospital.  The Madonna note indicates that the Veteran "does not exhibit symptoms suggestive of post concussional syndrome," but "is having some issues with concentration and short term memory, along with some depressive symptoms."  The examiner indicated that he is "also a psychologist who can interpret psychological testing data."  The examiner opined that the June 2008 VA examiner was incorrect in his assessment that the Veteran's testing results were consistent with brain dysfunction.  The examiner indicated that "[t]aking all of the testing scores together by [the June 2008 VA examiner], with the information from the Madonna medical doctor, and [the Veteran's] current progress notes from the VA, and this examination today, the Veteran less likely than not has residuals of a Cognitive Disorder NOS.  It is more likely than not that if there is any delayed memory dysfunction, then this is related to the adjustment disorder."  

The Veteran was afforded a VA TBI examination in December 2008.  The Veteran reported that it had been a number of months since his last headache.  On examination, there were no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, or vision problems.  The Veteran's social interaction was routinely appropriate, he was always oriented to person, time, place, and situation, his motor activity was normal, he was able to communicate by and comprehend spoken and written language, and his consciousness was normal.  The examiner diagnosed status-post exposure to IED blasts without current physical manifestations or signs of TBI (no evidence of post concussive syndrome).

Also, in December 2008, the October 2008 PTSD examiner offered an addendum opinion regarding the effects of the Veteran's TBI.  The examiner indicated that under the "Memory, attention, concentration, and executive functions" facet of cognitive impairment, the Veteran had "a complaint of a mild memory loss such as having difficulty following a conversation, recalling recent conversation, misplacing things."  The examiner indicated that the Veteran's judgment was normal, his social interaction was routinely appropriate, he was always oriented to person, time, place, and situation, his motor activity was normal, his orientation was normal, he had a normal ability to communicate by written and spoken language, and his consciousness was normal.  The examiner also indicated that the Veteran had subjective symptoms of mild anxious or depressed mood and that the Veteran had "neural behavioral fracture" that did not interfere with work place interaction.  The examiner opined that it is less likely as not that the Veteran "exhibits memory dysfunction secondary to actual mTBI on active duty."  The examiner then opined that the Veteran's June 2008 testing scores showing a memory impairment were of "no real significance" and that "[t]here is no memory impairment due to active duty service from any mental disorder standpoint."  

An April 2009 VA treatment note shows that the Veteran was employed at a community college and had started his own computer business.  An August 2009 VA treatment note shows that the Veteran reported that he "used to have problems with migraines."  He also indicated that he was "concerned about memory."  A February 2010 VA treatment note shows that the Veteran "has noticed short-term memory deficits."  

The Veteran was afforded a VA neuropsychological evaluation in December 2010.  The Veteran reported that he had been attending college for the past two years and majoring in business.  He indicated that he earned a 4.0 grade point average in previous quarter and that his cumulative grade point average was 2.9.  The Veteran was administered the Wechsler Adult Intelligence Scales IV (WAIS-IV), RBANS, and Trail Making tests.  The Veteran's verbal comprehension score was in the upper end of the average range of intellect, his perceptual reasoning score was in the superior range of intellect, and his working memory score was in the middle of the average range of intellect.  On the RBANS test, the Veteran's index score for immediate memory was 100 (average), the Veteran's index score for visuospatial/constructional was 112 (high-average), the Veteran's index score for language was 101 (average), the Veteran's index score for attention was 115 (high-average), and the Veteran's index score for delayed memory was 71 (borderline).  On the Trail Making test, the Veteran was classified as normal.  

The examiner noted that the Veteran's increased index scores in the immediate memory, visuospatial/constructional, language, and attention scales from the June 2008 RBANS test represented clinically significant positive changes in his functioning.  Regarding the low delayed memory score, the examiner indicated that the Veteran actually improved in his delayed memory ability when looking at the individual test items; however, he had significantly worse performance on the word list recall than he did in 2008, which deflated the overall Delayed Memory Index Score.  The examiner indicated that because the Veteran had reached maximum medical improvement (MMI) in June 2008 when he was first tested and because a brain injury will not further deteriorate once a person has reached MMI "the change in his score at this time that suggested extremely impaired free recall of the words in the list is not representative of brain injury, but more likely than not is reflective of the chronic anxiety specific to his adjustment disorder."   

The examiner concluded that the Veteran's neuropsychological test scores substantially improved since his 2008 neuropsychological evaluation.  The examiner opined that the low finding at the delayed recall phase "is not consistent with evidence of memory impairment due to a mild traumatic brain injury specific to Cognitive Disorder NOS" and that "it is more likely than not, with a reasonable degree of psychological certainty, that the one finding overall here in testing relates to his adjustment disorder with mixed emotional features, chronic."  

During a January 2011 VA PTSD examination, the Veteran reported that at times he forgets to pay bills and forgets to do some tasks.  The examiner opined that the Veteran's memory, attention, and concentration were within the normal range, his judgment was normal, his social interaction was within the normal range, his orientation was not impaired, his visual spatial orientation was not impaired, his communication was not impaired, neural behavioral effects were not present, and his consciousness was in the normal range.  The examiner also opined that "the neuropsychological testing in 2008 indicated possibly mild traumatic brain injury, [but] the neuropsychological assessment done in December 2010 [does] not support [a] diagnosis of Cognitive Disorder, NOS.  In my opinion, no diagnosis of Cognitive Disorder, NOS secondary to traumatic brain injury can be established."  

The Veteran was afforded a TBI/Headaches examination in January 2011.  The Veteran reported headaches occurring on average once per month lasting from hours to a day in duration.  The Veteran indicated that he treats his headaches with ibuprofen, and he did not describe periods of incapacity secondary to the headaches.  The Veteran reported some sleep disturbances, but he denied dizziness, vertigo, weakness, paralysis, balance or mobility problems, swallowing difficulties, bowel or bladder issues, sexual dysfunction, visual problems, decreased sense of taste or smell, seizures, hypersensitivity to light or sound, oral or dental problems, excessive sweating, or heat or cold hypersensitivity.  The Veteran had no complaints, nor did he exhibit any evidence, of endocrine dysfunction or cranial nerve dysfunction.  The diagnosis was "s/p TBI with residual recurrent headaches."  The examiner opined that the condition had no effects on the Veteran's usual occupation or daily activities.  In a June 2011 addendum, the January 2011 TBI examiner opined that the Veteran's subjective symptoms of headaches associated with his TBI do not interfere with work; instrumental activities of daily living, or work family, or other close relationships.  

In July 2014, the Veteran presented at the Omaha VAMC to re-establish care.  He reported that his last visit to a VAMC was in 2012.  The Veteran complained of "frequent" headaches since January 2014.  He reported minor headaches three times per month, with more severe headaches once a month over the past six months.  The Veteran indicated that three weeks earlier, he developed a severe headache lasting over 12 hours and that it "felt like my brain was swollen, similar to when I had a TBI."  The Veteran reported nausea and vomiting and light sensitivity.  He denied vision changes or sound sensitivity.  

The Veteran was afforded a VA mental disorders examination in November 2014.  The examiner indicated that the Veteran's only TBI residual was a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran was administered the RBANS Update test, which showed improvement since his December 2010 RBANS test.  The Veteran's delayed memory index score, which was 71 in June 2008 and December 2010, was 99, which the examiner noted was "close to two standard deviations in change in improvement."  The examiner concluded that the Veteran's "testing scores are all within the normal range and are not consistent with objective evidence of neuropsychological residuals."  

The Veteran was afforded a VA TBI examination in November 2014.  The Veteran reported "headaches that have somewhat improved since the July 2014 time frame."  The Veteran indicated that prior to July 2014, he was experiencing headaches up to weekly with "significant migrainous types of headaches that occur[ed] on a monthly basis."  The Veteran reported that since being prescribed a steroid nasal spray in July 2014 he has not had any incapacitating headaches.  He described his present headaches as non-prostrating, weekly headaches.  The Veteran indicated that over the past year, he had two headaches that were incapacitating with nausea, vomiting, photophobia, and phonophobia, but that he had not had such an incapacitating headache since July 2014.  The examiner indicated that the Veteran's subjective symptoms associated with his TBI were headaches and light/sound sensitivity that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  The examiner diagnosed the Veteran with post-concussive headaches.

An August 2015 VA treatment record shows that the Veteran reported an exacerbation of sleep problems and headaches.  The Veteran was diagnosed with chronic headaches and insomnia. 

The Veteran was afforded a VA headaches examination in August 2015.  The Veteran reported that his headaches have "waxed and waned and in particular following the prescribed steroid nasal spray in 2014 the headaches did seem to improve."  The Veteran indicated that he still experiences chronic or recurrent headaches.  The Veteran reported severe, prostrating headaches occurring on average once a month.  He indicated that the headaches will last from one to two days in duration, that they are accompanied by light and sound sensitivity, and that, on rare occasions, he can experience some nausea and vomiting.  He reported that he has missed some time from work due to these headaches.  

Period prior to October 23, 2008

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 10 percent were not met prior to October 23, 2008. 

As noted above, prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating could not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior to October 23, 2008).

Based on the evidence of record prior to October 23, 2008, the Board finds that there is no evidence of purely neurological disabilities.  The Veteran reported no neurological deficits during the January 2008 VA general medical examination and a neurologic examination was normal.  During the October 2008 VA neurological examination, motor and sensory examinations were normal, and during the October 2008 TBI examination, the Veteran denied dizziness, weakness, paralysis, visual problems, and problems with balance or motility.  The Veteran's complaints related to headaches and insomnia were purely subjective, and, as such, warranted only a 10 percent rating in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  As there is no evidence of a diagnosis of multi-infarct dementia associated with brain trauma, the Board finds that a rating in excess of 10 percent is not warranted for TBI under Diagnostic Code 8045, as in effect prior to October 23, 2008.   

The Board has also considered whether the Veteran is entitled to a higher disability rating for his headache symptoms under Diagnostic Code 8100 for migraine headaches, prior to October 23, 2008.  However, under Diagnostic Code 8100, a compensable disability rating is not assignable unless the Veteran experienced characteristic prostrating attacks averaging one in two months over the last several months.  In the present case, the evidence prior to October 23, 2008 shows less frequent attacks, such that a compensable evaluation is not warranted.  

In this regard, during the January 2008 VA general medical examination, the Veteran reported that his headaches had "largely resolved," and during a January 2008 VA treatment session, the Veteran reported that his headaches were "no longer a problem."  Although the Veteran submitted a statement in April 2008 wherein he indicated that he has headaches three time per week that are sometimes so severe that he is unable to get out of bed, the Veteran reported to the October 2008 VA examiner that his last headache was "a number of months ago" and that when he did have headaches, he did not have periods of incapacity.  He also reported that he had migraine headaches less than once every two months during the past 12 months, and that less than half of the attacks were prostrating.  Thus, a preponderance of the evidence shows that the Veteran did not experience characteristic prostrating attacks averaging one in two months over the last several months prior to October 23, 2008.

Period from October 23, 2008 to November 24, 2014

As noted above, the criteria for rating TBIs were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims, such as this one, received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008. See VBA Fast Letter 8-36 (October 24, 2008).

Based on the evidence of record from October 23, 2008 to November 24, 2014, the Board finds that there is no evidence of purely neurological disabilities or multi-infarct dementia associated with brain trauma.  Accordingly, for the period from October 23, 2008 to November 24, 2014, the Board finds that a rating in excess of 10 percent is not warranted for TBI under Diagnostic Code 8045, as in effect prior to October 23, 2008.   

In evaluating the Veteran's residuals of TBI under Diagnostic Code 8045 under the new criteria for the period from October 23, 2008 to November 24, 2014, the Board notes that a rating in excess of 10 percent under the diagnostic code for residuals of a TBI requires a "total" evaluation to be assigned for one or more facets or a "2" to be assigned as the highest level of facet.  

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows:  (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  

Impairment of judgment is assigned numerical designations as follows:  (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.   For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.  

Impairment of social interaction is assigned numerical designations as follows:  (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time.  

Impairment of orientation is assigned numerical designations as follows:  (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows:  (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia.  

Impairment of visual spatial orientation is assigned numerical designations as follows:  (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired 0 May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.   

Subjective symptoms are assigned numerical designations as follows:  (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.   Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.   Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  

Neurobehavioral effects are assigned numerical designations as follows:  (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  

Impairment of communication is assigned numerical designations as follows:  (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.   Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.  

Impairment of consciousness is assigned numerical designations as follows:  Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

Resolving reasonable doubt in favor of the Veteran, a level of severity of "2" has been assigned for the memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A higher level of severity of "3" is not warranted unless an examiner finds evidence such as objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

In this regard, the June 2008 VA neuropsychological testing revealed deficits in delayed memory and language tasks and difficulty with visuospatial arrays, and the examiner opined that the results are "considered to be consistent with Mild Traumatic Brain Injury."  Although the Veteran's testing scores substantially improved in December 2010, his delayed memory was still deficient.  The Board acknowledges that the October 2008/December 2010 VA examiner opined that the Veteran's June 2008 test scores were not consistent with memory impairment and that any delayed memory dysfunction was related to the Veteran's adjustment disorder.  However, the Board finds that the evidence is in relative equipoise on this question.  Accordingly, with reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran's TBI residuals most nearly approximated a severity level of "2" at the cognitive impairment facet level due to objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Under Diagnostic Code 8045, a minimum 40 percent disability rating is therefore warranted.

The Board further finds that a severity level of "3" is not warranted for the memory, attention, concentration, executive functions facet, as evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment has not been shown.  In this regard, the Board notes that despite objective evidence of memory impairment on testing, the Veteran's memory, attention, and concentration were found to be normal during mental health examinations in October 2008 and January 2011.  Additionally, the evidence shows that the Veteran attended college, where he generally earned As, and started his own business.  The Board finds that this does not approximate moderate functional impairment.  

The Board further finds that a rating in excess of 40 percent is not warranted under Diagnostic Code 8045 as none of the other facets were shown to warrant a level higher than 2.  For example, the Veteran's judgment was not shown to more nearly approximate moderately severely impaired judgment as a result of the TBI.  The Veteran's judgement was consistently found to be normal, and he has not been shown to lack the ability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision due to his service-connected TBI.  

Similarly, the Veteran's social interactions were not found to be inappropriate most or all of the time.  The Veteran's social interaction was consistently found to be routinely appropriate.  Regarding orientation, the Veteran was not found to be often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  The Veteran was consistently found to be oriented to person, time, place, and situation.  Motor activity was not moderately decreased due to apraxia.   The record contains numerous motor examinations that were all within normal limits.  

Further, the Veteran's visual spatial orientation, while shown to be impaired on testing, does not rise to the level of moderately severely impaired.  There is no evidence that the Veteran gets lost even in familiar surroundings or is unable to use assistive devices such as GPS.

Regarding neurobehavioral effects, the Board notes that the Veteran has been shown to exhibit emotional/behavioral manifestations of the service-connected traumatic brain injury.  Those manifestations, however, have been attributed to a distinct diagnosis, adjustment disorder with depressed and anxious mood, and have thus been separately evaluated.  Moreover, to the extent that any such manifestations are not accounted for in the Veteran's separately rated psychiatric disorder, they do not rise to the level of neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Next, the evidence shows the Veteran's communications are not impaired.  Rather, he is generally able to communicate by written and spoken language.  Finally, his consciousness is consistently normal, with no indication of a persistently altered state, such as a vegetative state, minimally responsive state, or a coma.  

Regarding physical manifestations during this period, the Board finds that prior to January 1, 2014, the Veteran's headaches were not severe enough to warrant a separate compensable rating.  In this regard, the record contains no complaints related to prostrating headaches prior to a July 2014 VA treatment note in which the Veteran reported "frequent" headaches since January 2014.  For example, an August 2009 VA treatment note shows that the Veteran reported that he "used to have problems with migraines."  During the January 2011 VA headaches examination, the Veteran reported headaches occurring on average once per month that resulted in no periods of incapacity.  
As noted above, headaches are evaluated under DC 8100, 38 C.F.R. § 4.124a, which provides for a 10 percent disability rating for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent disability rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Thus, prior to January 1, 2014, the evidence did not show characteristic prostrating attacks averaging one in two months over the last several months.  The Veteran denied any periods of incapacity due to headaches, and he did not seek any treatment for headaches during that period.  However, beginning on January 1, 2014, the record shows that the Veteran began to experience characteristic prostrating attacks occurring on an average once a month over the last several months.  In this regard, in July 2014, the Veteran reported minor headaches three times per month, with more severe headaches once a month over the past six months.  The Veteran reported nausea, vomiting, and light sensitivity during these severe headaches.  Thus, as of January 1, 2014, the Veteran's headaches manifested as characteristic prostrating attacks averaging once per month, such that the criteria for a separate 30 percent rating is warranted.  

However, the Board finds that the Veteran's headaches were not productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the appeal period.  In this regard, the November 2014 VA examiner opined that the Veteran's headaches do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Similarly, although the Veteran reported missing some time from work due to his headaches during the August 2015 VA examination, he still reported only experiencing prostrating headaches on average once per month, and the VA examiner opined that the Veteran did not have very prostrating and prolonged attacks of pain productive of severe economic inadaptability.  Accordingly, a rating in excess of 30 percent for headaches is not warranted.

Period since November 25, 2014

The Board finds that the criteria for a rating in excess of 10 percent for TBI residuals (other than headaches) were not met since November 25, 2014.

Based on the evidence of record since November 25, 2014, the Board finds that there is no evidence of purely neurological disabilities or multi-infarct dementia associated with brain trauma.  Accordingly, for the period since November 25, 2014, the Board finds that a rating in excess of 10 percent is not warranted for TBI under Diagnostic Code 8045, as in effect prior to October 23, 2008.   

Moreover, the Board finds that a rating in excess of 10 percent is not warranted under the new Diagnostic Code 8045 as none of the facets have been shown to warrant a level higher than "1" after November 25, 2014.

In this regard, neuropsychological testing conducted on November 25, 2014 showed no objective evidence of memory impairment.  The Veteran's delayed memory score, which had been borderline during testing in June 2008 and December 2010, was within average range, and the examiner opined that the Veteran's "testing scores are all within the normal range and are not consistent with objective evidence of neuropsychological residuals."  The examiner also indicated that the Veteran's only TBI residual was a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  

Thus, for the period since November 24, 2014, the a level of severity of "2" is no longer warranted for the memory, attention, concentration, executive functions facet as there is no longer objective evidence on testing of impairment in this area.  Rather, a level of severity of "1" is assigned based on a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

The Board further finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 8045 as none of the other facets have been shown to warrant a level higher than "1" since November 25, 2014.  The Veteran's judgment was found to be normal on the November 2014 VA examination, his social interaction was routinely appropriate, he was oriented to person, time, place, and situation, his motor activity was normal, and his visual spatial orientation was normal.

Regarding subjective symptoms, the Veteran reported headaches accompanied by light and sound sensitivity and occasional nausea and vomiting; however, as noted above, the Veteran has been awarded a separate evaluation for headaches beginning on January 1, 2014.  Moreover, it would not be more beneficial for the Veteran's headache symptoms to be rated as subjective symptoms of TBI under Diagnostic Code 8045 because they do not rise to the level of subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships, such that a severity level of "2" would be warranted.  Examples of findings that might be seen at this level of impairment are headaches requiring rest periods during most days, and, as discussed above, the Veteran's prostrating headaches occur on average once per month.  

Next, the evidence shows the Veteran's communications are not impaired.  Rather, he is generally able to communicate by written and spoken language.  Finally, his consciousness is consistently normal, with no indication of a persistently altered state, such as a vegetative state, minimally responsive state, or a coma.  

Accordingly, for the period since November 25, 2014, the highest severity level of all facets is level "1," which corresponds to a rating of 10 percent for TBI residuals.  This is in addition to the separate 30 percent rating for headaches assigned since January 1, 2014 pursuant to Diagnostic Code 8100.

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected TBI with post-concussive headaches with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his TBI residuals.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of memory loss and headaches.  These symptoms are specifically contemplated under the assigned ratings criteria.  Additionally, higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not contend and there is no evidence that suggests that his TBI residuals render him unable to obtain or sustain gainful employment.  The evidence shows that the Veteran has maintained employment or studied full-time throughout the appeal period.  Periods of unemployment have been attributed to the Veteran's attempts to start his own small businesses.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 10 percent disability rating for TBI residuals prior to October 23, 2008, a 40 percent disability rating for TBI residuals from October 23, 2008 to November 24, 2014, a 10 percent disability rating for TBI residuals since November 25, 2014, and a 30 percent disability rating for post-concussive headaches since January 1, 2014.  See 38 C.F.R. § 4.7 (2015).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

B. Cervical Spine Disability

The Veteran contends that he is entitled to a higher disability rating for his cervical spine disability, which was rated as noncompensable prior to January 13, 2011, and as 10 percent disabling thereafter.  

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  All service-connected spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. Diagnostic Code 5243 provides that intervertebral disc syndrome can be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the general rating formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Diagnostic Code 5242 refers to Diagnostic Code 5003 (degenerative arthritis), and under 5003 degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the incapacitating episodes rating formula, a 10 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

There are several notes set out after the diagnostic criteria, which provide the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the cervical vertebrae and lumbar vertebrae are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Section 4.59 provides that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

By way of background, the Veteran complained of neck pain after a May 2007 vehicle roll-over in Iraq.  Cervical spine x-rays were negative for any fracture or dislocation.  Service connection for a cervical spine disability was granted in a February 2008 rating decision and assigned a noncompensable disability rating pursuant to Diagnostic Code 5237, effective from December 30, 2007, which is the first day following the Veteran's discharge from active duty.  

Turning to the evidence of record, a December 2007 service treatment record shows that the Veteran reported experiencing neck pain since his last periodic examination.

The Veteran was afforded a VA general medical examination in January 2008.  The Veteran reported that he injured his neck during the May 2007 roll-over accident.  He indicated that the neck pain had generally resolved.  The Veteran denied periods of complete incapacity, radicular symptoms, and bowel or bladder complaints.  On examination, the Veteran's gait was normal, and there was no evidence of spinal ankylosis.  Range of motion testing revealed forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right rotation to 80 degrees, i.e. normal range of motion.  The examiner indicated that there were no objective findings of pain, weakness, excess fatigability, incoordination, lack of endurance, or loss of range of motion with repetitive use. The neck, paracervical musculature, and upper trapezius were nontender to palpation, and no spasms were appreciated.    The examiner stated that he could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up.  A neurologic examination was normal.  X-rays of the cervical spine were normal.  The diagnosis was "resolved cervical spine musculoligamentous strain," and the examiner indicated that the Veteran's neck condition had no significant effects on the Veteran's usual occupation or usual daily activities.  

A September 2008 National Guard annual medical certificate shows that the Veteran denied any current medical problems.  A March 2009 National Guard service treatment record shows that the Veteran denied any symptoms related to his service-connected disabilities, other than mild back pain without limitation to physical training.  During an August 2009 VA history and physical examination for establishing care at VA, the Veteran reported neck pain after the May 2007 roll-over incident, but he indicated that "[i]t has not bothered him for about six months."  Subsequent VA treatment records show complaints related to low back pain, but not neck pain.  See, e.g., February 2010 VA Treatment Record.

The Veteran was afforded a VA spine examination in January 2011.  The Veteran reported neck pain and occasional muscle spasms.  The Veteran described weekly flareups of moderate severity, precipitated by bending, lifting, twisting, and over-exertion.  He reported no periods of complete incapacity secondary to the spinal condition, and he denied associated features or symptoms such as radicular symptoms and bowel or bladder complaints.  The Veteran indicated that he avoids high impact activities, and he reported that he is able to stand 1-3 hours.  He described no functional limitation to walking.  The Veteran reported symptoms of decreased motion, stiffness, spasm, and spine pain, and he denied symptoms of fatigue and weakness.  

On examination, the Veteran's posture, head position, and gait were normal.  There was no evidence of abnormal spinal curvatures or cervical spine ankylosis.  There was objective evidence of pain with motion and tenderness, but no evidence of spasm, atrophy, guarding, or weakness.  The muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Reflex, sensory, and motor examinations were all normal.  Examination of the cervical spine revealed the muscles to be well developed, with good symmetry of movement, and no deformities.  There was some tenderness to palpation to the midline and paracervical regions without noted muscle spasm.   

Range of motion testing revealed forward flexion to 45 degrees with some tenderness beginning at 40 degrees, extension to 45 degrees with some tenderness beginning at 40 degrees, left and right lateral flexion to 45 degrees with some tenderness beginning at 40 degrees, and left and right rotation to 80 degrees with some tenderness beginning at 65 degrees.  On repetitive use, there was a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  The examiner stated that he could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up.  X-rays of the cervical spine were normal.  The diagnosis was cervical spine strain, and the examiner opined that the condition had effects on the Veteran's usual occupation due to problems with lifting and carrying and pain.  The examiner also indicated that the Veteran's cervical spine disability had moderate effects on exercise, sports, recreation, and traveling; mild effects on driving; and no effect on shopping, feeding, bathing, dressing, toileting, and grooming.  

The Veteran was afforded a VA neck conditions examination in November 2014.  The Veteran reported ongoing stiffness, achiness, and tightness affecting his neck since the May 2007 roll-over accident.  The Veteran also reported rare spasming that can affect the paracervical musculature.  He reported that he utilizes over-the-counter medication, rest, stretching, ice, and a TENS unit as alleviating factors for neck pain.  He also reported that he sees a chiropractor approximately once a month for neck pain.  The Veteran reported no radiculopathy symptoms, periods of complete incapacity, or time lost from work as a result of his neck condition.  He reported flare-ups of increased pain, decreased range of motion, and stiffness.  The Veteran indicated that his cervical spine condition "has been persistent and has not significantly worsened since his last C&P evaluation regarding the cervical spine."  

Range of motion testing revealed forward flexion to 45 degrees with pain beginning at 45 degrees, extension to 45 degrees with pain beginning at 45 degrees, left and right lateral flexion to 45 degrees with pain beginning at 45 degrees, and left and right rotation to 80 degrees with pain beginning at 80 degrees.  After three repetitions, range of motion testing was normal.  The Veteran had functional loss and/or functional impairment after repetitive-use testing due to pain on movement.  There was no evidence of localized tenderness or pain to palpation, muscle spasm, or guarding.  Muscle strength testing was normal, as were reflex and sensory examinations.  The Veteran did not have radicular pain or any other signs or symptoms of radiculopathy, and there was no ankylosis of the spine or intervertebral disc syndrome.  X-rays showed "linear lucency of the posterior C7 spinous process, may represent spinous process fracture."  The examiner opined that the linear lucency in the posterior C7 spinous process was "less likely related to the claimed neck condition given that such findings were not noted per previous C-spine x-ray dated 1-15-2008."  The examiner also opined that the Veteran's neck condition did not have an impact on his ability to work.  Finally, the examiner indicated that he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or during repeated use beyond the repeated range of motion testing performed during the evaluation.  The examiner also indicated that he was unable to provide information in terms of the degree of additional range of motion lost due to pain on use or during flare-ups because the Veteran was not experiencing a flare-up at the time of the examination.  

Prior to January 13, 2011, the Veteran was assigned a noncompensable rating under Diagnostic Code 5237 for cervical spine musculoligamentous strain, and a 10 percent disability rating thereafter.  The Veteran contends that higher ratings are warranted for both periods.

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a compensable rating were not met prior to January 13, 2011.  In this regard, upon VA examination in January 2008, the Veteran had full range of motion of the cervical spine, with no objective findings of pain, weakness, excess fatigability, incoordination, lack of endurance, or loss of range of motion with repetitive use.  There were no subjective complaints or objective evidence of muscle spasm, guarding, or localized tenderness, and x-rays of the cervical spine were normal.  

Further, there was no evidence of pain on motion.  In fact, the Veteran reported to the January 2008 VA examiner that his neck pain had resolved.  Subsequent treatment records show no complaints related to neck pain, and the Veteran reported to his primary care provider in August 2009 that he had not had neck pain in over six months.  There is no evidence of record that the Veteran's subjective complaints of neck pain caused any functional loss due to limited or excessive movement.  His complaints of neck pain were not evidenced by weakness, excessive fatigability, or incoordination.  There is no evidence that his complaints of pain affected some aspect of the normal working movements of the Veteran's neck, to include loss of excursion, strength, speed, coordination, or endurance.  The January 2008 VA examiner opined that the Veteran's cervical strain was resolved and did not affect his occupational functioning or activities of daily living.  

Thus, while the Board acknowledges that it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, the evidence shows that the Veteran did not have painful motion prior to January 13, 2011.

Moreover, the January 2008 VA examination report noted that the Veteran had no incapacitating episodes due to his cervical spine disability, and the treatment records do not contradict that finding.  Therefore, a higher rating a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board also finds that a separate rating is not assignable for neurological abnormalities, as the VA examination found no objective abnormalities associated with the Veteran's cervical spine disability.  

Regarding the period since January 13, 2011, the Board finds that the criteria for a rating in excess of 10 percent were not met.  

In order to warrant the next higher rating of 20 percent under the General Rating Formula, the evidence must show forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In this case, the evidence does not indicate that forward flexion of the cervical spine has been limited to 30 degrees or less, or that the combined range of motion of the cervical spine has been 170 degrees or less.  In January 2011, forward flexion was measured at 45 degrees (normal), with pain at 40 degrees, and the Veteran's combined range of motion was measured at 340 degrees (normal), with pain at 250 degrees.  In November 2014, forward flexion was measured at 45 degrees (normal), with pain, and the Veteran's combined range of motion was measured at 340 degrees (normal), with pain.  Thus, even considering additional functional impairment due to pain and repetitive motion, the Veteran's range of motion has not more nearly approximated that which would warrant an increased rating.

Nor does the evidence indicate that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Although the Veteran reported occasional muscle spasms during the January 2011 VA examination, the Veteran's gait and posture were normal, and there was no evidence of abnormal spinal curvatures.  Additionally, there was no objective evidence of spasm or guarding.  Similarly, there was no evidence of localized tenderness or pain to palpation, muscle spasm, or guarding on examination in November 2014.  

The evidence also shows that the Veteran's neck disability has not been manifested by favorable ankylosis of the entire cervical spine, unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine, as defined in the notes to the General Rating Formula.  Accordingly, a rating greater than 10 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  In order to assign a higher rating based on functional loss due to pain, the pain "must actually affect some aspect of 'the normal working movements of the body.'"  Mitchell, 25 Vet. App. at 43 (quoting § 4.40).

Here, although there was objective evidence of pain at the endpoints of cervical spine range of motion during the January 2011 and November 2014 examinations, there was no additional limitation in range of motion with repetitive testing.  Thus, while the Board notes the Veteran's complaints of pain, the evidence does not show that pain causes additional functional loss beyond that recorded on range of motion testing.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07; Mitchell, 25 Vet. App. at 42-43.  

As noted above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The Veteran's 10 percent rating under DC 5237 contemplates the entirety of the Veteran's symptoms, including the Veteran's subjective reports of pain and stiffness, to include during flare-ups.  While the Board notes that the evidence shows that the Veteran has additional functional loss due to pain on movement, the Veteran's range of motion has been normal throughout the appeal period.  Moreover, the Veteran did not report, nor were there objective findings of, excess fatigability or weakness.  Moreover, as discussed above, the Veteran has had normal range of motion, even on repetition, and the Veteran maintains full muscle strength and muscle tone.  See 38 C.F.R. 4.40.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a higher rating under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

These findings reflect that at no time during the pendency of the appeal has the Veteran's range of motion of the cervical spine manifested to a degree that would warrant a rating in excess of 10 percent.  Even taking into consideration his reported flare-ups and his symptoms, the evidence does not reflect functional impairment comparable to forward flexion of the cervical spine 30 degrees or less, combined range of motion of the cervical spine less than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As discussed above, the Veteran's gait, posture, and range of motion have been essentially normal, even with consideration of pain and other such factors, and the Board finds that the Veteran's rating of 10 percent adequately encompasses the Veteran's functional impairment.  Accordingly, the Veteran's disability picture does not meet or approximate the criteria described for a rating greater than 10 percent under the General Rating Formula based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  

Moreover, the evidence during this period does not show complaints or findings of incapacitating episodes of intervertebral disc syndrome.  The Veteran denied periods of incapacity during the January 2011 and November 2014 examinations.  Accordingly, a higher rating is not assignable for the Veteran's cervical spine disability based upon the criteria for incapacitating episodes.   38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board also finds that a separate rating is not assignable for neurological abnormalities, as the VA examinations found no objective abnormalities associated with the Veteran's cervical spine disability.  

The Veteran is competent to report his symptoms and credible in his belief that his cervical spine disability warrants a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the neck impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's cervical spine.  Thus, while the Board acknowledges the Veteran's reports of neck symptomatology, especially exacerbations of neck pain, the evidence in this case shows that the ratings assigned appropriately compensate the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the Board finds that the ratings assigned for the Veteran's cervical spine disability are appropriate for the entire period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which spine disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his neck disability.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of painful range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Additionally, higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not contend and there is no evidence that suggests that his cervical spine disability renders him unable to obtain or sustain gainful employment.  The evidence shows that the Veteran has maintained employment or studied full-time throughout the appeal period.  Periods of unemployment have been attributed to the Veteran's attempts to start his own small businesses.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.

For the reasons set forth above, Board finds that the preponderance of the evidence is against the claim for a compensable initial rating prior to January 13, 2011, and  in excess of 10 percent thereafter, for a cervical spine disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an increased rating for the Veteran's cervical spine disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Prior to October 23, 2008, entitlement to a disability rating in excess of 10 percent for TBI residuals is denied. 

From October 24, 2008 to November 24, 2014, entitlement to a disability rating of 40 percent for TBI residuals is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Since November 25, 2014, entitlement to a disability rating of 10 percent for TBI residuals is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Since November 25, 2014, entitlement to a disability rating in excess of 10 percent for TBI residuals is denied. 

Prior to January 1, 2014, entitlement to a separate compensable disability rating for post-concussive headaches associated with TBI residuals is denied.  

Since January 1, 2014, entitlement to a disability rating of 30 percent for post-concussive headaches associated with TBI residuals is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Prior to January 13, 2011, entitlement to a compensable rating for cervical spine musculoligamentous strain is denied.  

Since January 13, 2011, entitlement to a rating in excess of 10 percent for cervical spine musculoligamentous strain is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


